I.
Sherwood, C. J.
The piano of plaintiff was not subject to the levy of Joseph Shippen’s execution. The act of March 81st, 1874, does not apply to a case of this kind. It does not go beyond, nor was it intended to go beyond the purchaser. Norris v. Brunswick, 73 Mo. 256.
n.
The Moberly common pleas had jurisdiction, as the property of plaintiff 'was taken in Sugar Creek township where plaintiff resided, and stored'in that township. And this, notwithstanding one of the defendants, Williams, did not live in the township. Section 3 of the act establishing that court settles this. Laws 1875, p. 401. Under the provisions of that section, where, as here, one of the defendants resides within the township, and the other outside of the township, but within the limits of Randolph county, suit may be brought either in the common pleas or in the circuit.court. Williams was, therefore, amenable and subject to the jurisdiction of the Moberly common pleas where the action was brought. The judgment is reversed and the cause remanded.
All concur.